Citation Nr: 1121126	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from December 1971 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) comes from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was initially before the Board in June 2008, at which time it was remanded for further evidentiary development.  In March 2009 decision, the Board denied the Veteran's claim for service connection for a right knee disorder.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court remanded this appeal for further development consistent with instructions in a February 2010 Joint Motion for Remand.  Specifically, the February 2010 Joint Remand pointed out that a September 2008 addendum opinion to an August 2008 VA examination was insufficient to decide the Veteran's claim as it was conclusory and failed to provide a rationale adequate for review.  The February 2010 Joint Remand also noted that the Board's June 2008 decision failed to provide adequate reasons and bases for its determination that the Veteran's lay statements concerning continuity of symptomatology were not probative.

To comply with the Court Order, the Board again remanded this matter in September 2010 for a clarification of the August 2008 VA examiner's nexus opinion, including a complete rationale for any opinion given.  The case has returned to the Board and is again ready for appellate action.
  

FINDINGS OF FACT

1.  The Veteran has a current right knee disorder, diagnosed as status post right knee replacement for degenerative joint disease (DJD).

2.  There is evidence of one complaint of right knee pain in service.

3.  There is no evidence of DJD or other right knee disorder in service or within one year of service, or for many years thereafter.

4.  There is probative medical evidence against a link between the Veteran's current right knee disorder and his period of active military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, in a letter dated in March 2006, the RO additionally advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in March 2006, after issuance of the initial unfavorable AOJ decision in March 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in February 2006, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in an SOC dated in September 2006 and SSOCs dated in April 2008, January 2009, and February 2011.  Thus, the timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and private treatment records as identified and authorized by the Veteran.  The VA also afforded the Veteran a VA examination in August 2008 and obtained two addenda medical nexus opinions in September 2008 and December 2010.  Moreover, the Veteran and his representative have submitted several lay statements in support of his claim.  There is no indication that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2008 and September 2010 remands.  Specifically, in the June 2008 remand, the RO was instructed to provide the Veteran with a VA examination by an appropriate specialist to determine the nature and etiology of his right knee disorder, and determine whether any right knee disorder is related to his military service.  The Board finds that the RO has complied with these instructions by providing the Veteran with such an examination, and that the VA examination report and addendum to the report substantially comply with the Board's June 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the September 2010 remand, the RO was instructed to obtain from the August 2008 VA examiner additional clarification with regard to his nexus opinion regarding the Veteran's right knee and military service.  In particular, the August 2008 VA examiner was asked to consider a September 1972 in-service complaint of right knee pain and post-service records showing post-service intercurrent injuries to the right knee, and provide a complete rationale for any opinion provided.  In this regard, the Board finds that the December 2010 addendum to the August 2008 VA examination substantially complies with the Board's September 2010 remand instructions as it responded to the Board's September 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims that his current right knee disorder, currently diagnosed as status post right knee replacement for DJD, is related to service.  See private treatment records from West Orange Orthopaedics dated in February 2006, notice of disagreement (NOD) dated in March 2006, and VA examination report dated in August 2008.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination report dated in August 2008 reveals a diagnosis of status post right knee replacement for DJD.  Private treatment records dated in November 2006 also show a diagnosis of right knee osteoarthritis, for which the Veteran underwent a right total knee arthroplasty in January 2007, and a diagnosis of right knee internal derangement and right knee osteoarthritis in February 2006.  See private treatment records from West Orange Orthopaedics dated in February 2006, November 2006, and January 2007; and VA examination report dated in August 2008.  Thus, there is sufficient evidence of a current right knee disorder.  Consequently, the determinative issue is whether the Veteran's right knee disorder is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

A review of the Veteran's STRs reveals that he received treatment for sharp pain in the right knee in September 1972, when he feared he pulled a ligament as he had prior to service while playing football.  There was no diagnosis of a right knee disorder.  STRs are completely silent as to subsequent complaints of, or treatment for, pain to the right knee or other problems in the right knee.  Significantly, the Veteran's August 1973 separation examination was unremarkable for any complaint or evidence of a right knee disorder or symptomatology thereof.  Thus, the Board must find that the STRs, as a whole, provide negative evidence against this claim, as they show neither complaints nor evidence of any right knee disorder in service.  

Post-service, the Veteran was examined for pain in the right knee in October 1975, when he was admitted to Winchester Hospital for pain in the right knee after he slipped and twisted his right knee while playing football.  At the time, he reported that he served in the Marines for two years without any difficulty.  He also reported being extremely active physically, playing football, basketball, and tennis without difficulty.  See private examination report from Winchester Hospital dated in October 1975.  An antrogram at that time revealed a tear of the medial meniscus in the right knee, for which the Veteran underwent surgery.  

In 2006, the Veteran again sought medical attention for pain in his right knee.  Medical history from that time reveals that the Veteran felt his right knee problems began in service, but reported that he began to experience intermittent problems with his right knee since undergoing surgery in 1975.  Medical history given in 2006 also indicates that, despite problems with his knee, the Veteran was active in sports and maintained an active lifestyle.  The diagnosis at that time was right knee internal derangement and right knee osteoarthritis.  See treatment records from West Orange Orthopaedics dated in February 2006.  In this respect, this was the first documentation of a diagnosis of a right knee disorder, over 30 years since discharge from service.  The Federal Circuit Court has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxson, supra, 230 F.3d at 1332.  Therefore, the presumption of in-service incurrence for arthritis is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.    

Subsequently, an August 2008 VA examination revealed, and private treatment records show, that the Veteran underwent a right total knee replacement in January 2007 for his right knee DJD.  See private treatment records from West Orange Orthopaedics dated in January 2007 and VA examination report dated in August 2008.  During the August 2008 VA examination, the Veteran reported a history of multiple injuries while in service.  He also reported undergoing multiple surgeries for this right knee.  

In this regard, the Board also finds no evidence of non-chronic right knee disorder in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  The Board finds the Veteran's statements in this regard to be incredible.      

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, the Board notes that the Veteran has indicated his belief that his right knee disorder stemmed from his military service.  See private treatment record from West Orange Orthopaedics dated in February 2006; VA examination report dated in August 2008; and letter from W. K. Cox, M.D., dated in February 2009.  However, the Board initially observes that his reports of multiple in-service injuries to the right knee during the August 2008 VA examination are unsupported by his STRs and directly contradict his earlier reports of having no difficulty during service during his October 1975 right knee treatment.  See private examination report from Winchester Hospital dated in October 1975.  

Additionally, the Veteran's statements with regard to continuity of symptomatology are contradictory.  Initially, he reported during treatment for his initial post-service right knee injury in October 1975 that he served in the Marines for two years without any difficulty.  At the time, he also reported, contrary to his assertions of continued right-knee problems since service, that he had been quite active physically, and reported playing football, basketball, and tennis without difficulty.  Moreover, during private treatment in February 2006, the Veteran indicated that he required surgery on his right knee following service and began to have intermittent problems in his right knee since the surgery.  Nevertheless, he reported to the August 2008 VA examiner that he sustained multiple injuries to his right knee during service, and reported to his private physician that his right knee frequently gave him problems during service, but that he avoided treatment due to peer pressure and that he sought treatment only once only because of the severity of pain he felt at the time.  See letter from W. K. Cox, M.D., dated in February 2009.  The Board finds that the contradictory nature of the Veteran's various post-service statements concerning continuity of symptomatology casts doubt on his assertions that he has experienced right knee problems since service.  

The Board also questions the Veteran's assertion that he only began to receive treatment for his right knee symptomatology, which allegedly began in service, to avoid being looked down upon by his fellow Marines.  See letter from W. K. Cox, M.D., dated in February 2009.  In this regard, the Board notes that following his initial knee surgery in October 1975, there is no further documentation of right knee complaints and treatment until 2006.  Thus, the objective evidence of record does not support the Veteran's assertion that he began to experience right knee symptomatology in service, which continued following service, and waited until separation from service to seek treatment.  

Additionally, the Board observes that, while the Veteran asserts that his current right knee disorder stemmed from in-service right knee injuries, the medical evidence of record shows that the Veteran nevertheless failed to report such alleged in-service right knee injury to his treating physician while receiving treatment for an injury to the same knee in October 1975.  It was only in 2006, following the filing of his current claim for service connection, that the Veteran began to report to his treating physicians that his right knee symptomatology began in service.  The Board finds the Veteran's October 1975 failure to report his in-service right knee injury to his physician, who was treating him for an injury to the same knee, to be telling and to be more probative than his assertions that his right knee disorder stemmed from his in-service injury.  In this regard, lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

As to a nexus between the Veteran's current right knee disorder and his active military service, the medical evidence of record on this determinative issue includes three favorable medical opinions from private physicians, one favorable VA medical opinion, and two unfavorable addenda VA medical opinions.  In this regard, in the evaluation of the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the three positive opinions, a statement provided by P.C. Furey, D.C., in February 2006, indicated that, based on review of X-rays, examination, and history provided by the Veteran, the Veteran's military service has had a negative impact on his right knee.  Subsequently, the Veteran's treating physician, W. K. Cox, M.D., provided a statement in March 2006 that the Veteran's right knee arthritis was a result of an injury or accumulation of injuries occurring earlier in life.  This physician indicated that the Veteran reported injuring his right knee during service and requiring surgery shortly following service.  In August 2008, W. K. Cox, M.D., provided another statement, indicating that the Veteran underwent a total knee replacement recently and that his need for such a procedure at such a young age likely resulted from a knee injury he sustained in 1973.  

In this regard, the Board finds these three opinions to be of limited probative value because there is no indication that a review of the Veteran's pertinent STRs or other post-service records was conducted by the physicians.  See Elkins v. Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to consider the relevant pre- and post-service medical history).  When medical history is provided by a Veteran and recorded or transcribed by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran; the critical question is whether that history was accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Here, it does not appear that these physicians were aware of the Veteran's post-service intercurrent injuries from playing sports.  See 38 C.F.R. § 3.303(b).  In this regard, P.C. Furey, D.C., specifically indicated in his February 2006 statement that the statement was based on the Veteran's reported history.  Further, the statements from W. K. Cox, M.D., dated in March 2006 and August 2008, provided conflicting information regarding the number of knee injuries the Veteran sustained during service, which is a strong indication that he is unfamiliar with the Veteran's pertinent service medical history.  Thus, these opinions appear to have been mostly based on the Veteran's reported history, which did not appear to be entirely accurate or complete as he failed to report to these physicians his October 1975 right knee injury from playing football. 

As to favorable VA opinion, an August 2008 VA examiner initially provided a favorable nexus opinion regarding the Veteran's right knee disorder and his military service, stating that the Veteran's right knee disorder was at least as likely as not a result of injuries in military service.  The August 2008 VA examiner based this opinion on the Veteran's reported history of multiple injuries to the right knee, with records of advanced arthritis that resulted in a total right knee arthoplasty, and a discrepancy between the right knee's condition and the left knee, which remained completely normal.  See VA examination report dated in August 2008.  However, as the RO subsequently pointed out and as the Veteran failed to mention to the VA examiner in August 2008, the Veteran sustained only one knee injury during service, and the Veteran led a very active lifestyle following service, playing multiple sports and incurring injuries from playing those sports.  Thus, the Board also finds the August 2008 medical opinion to be of limited probative value because, again, there is no indication that a review of the Veteran's pertinent STRs or other post-service records was conducted by the VA examiner.  See Elkins, supra; LeShore, supra.  Although the VA examiner indicated that he had reviewed the Veteran's claims file and medical records, he appeared unaware of the number of injuries the Veteran incurred in service and of the Veteran's post-service intercurrent injuries. 

In a subsequent addendum in September 2008, after further review of the Veteran's STRs and post-service treatment records, the August 2008 VA examiner corrected his nexus opinion to state that the Veteran's right knee DJD "is less likely as not caused by or a result of military service."  In providing this opinion, the VA examiner called attention to the fact that the Veteran's records reflect a post-service injury to his right knee in 1975, for which he underwent an anterior cruciate ligament (ACL) reconstruction and partial medial meniscectomy.  The VA examiner indicated that the 1975 surgery is more likely to be responsible for the Veteran's right knee DJD and total knee replacement in 2007.  See VA examination addendum report dated in September 2008.  However, as this September 2008 addendum failed to provide a rationale for the opinion, the Board also is inclined to give this addendum opinion limited probative weight.    

In another recent addendum to the August 2008 VA examination, dated in December 2010, the August 2008 VA examiner indicated that "[a] nexus does not exist between the condition resulting in the [V]eteran reporting knee pain during his active military service on [September 19 1972] and the Veteran's right knee osteoarthritis and subsequent right total knee arthroplasty."  After a detailed review of the Veteran's STRs and post-service treatment records, and a chronology of treatment for right knee symptomatology, including the Veteran's one complaint of right knee symptomatology during service and his right knee traumatic hemarthrosis from a football injury and subsequent right knee arthrotomy with excision of the medial meniscus and primary repair of a torn ACL in 1975, the VA examiner indicated that the body of scientific evidence confirms that progressive knee osteoarthritis results from both complete and even subtotal medial meniscectomies and ACL tears untreated.  Further, the VA examiner indicated that primary repair of a torn ACL has been proven to be unsuccessful.  

In providing this opinion, the VA examiner called attention to the fact that the Veteran's records reflect a post-service injury to his right knee in 1975, for which he underwent an ACL reconstruction and partial medial meniscectomy.  The VA examiner also indicated that such surgery has been proven unsuccessful.  Furthermore, the VA examiner cited medical literature in support of his conclusion.  See VA examination addendum report dated in December 2010.  As this updated opinion was provided in light of a review of the Veteran's entire medical history, and with a complete rationale concerning the opinion provided, the Board finds that this opinion is entitled to great probative weight.  Thus, the Board concludes the December 2010 VA opinion suggesting no nexus outweighs the four favorable positive opinions and one unfavorable VA opinion mentioned above.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Furthermore, the Board notes that the knee injury that the Veteran incurred in October 1975 was the result of playing football.  See private examination report from Winchester Hospital dated in October 1975 and treatment records from West Orange Orthopaedics dated in February 2006.  Treatment records also show that the Veteran continued to play golf only a few months following his right total knee arthroplasty, resulting in some swelling in his right knee, despite recommendations from his physician that he limit his activities and refrain from vigorous activities following the surgery.  See private treatment records from West Orange Orthopaedics dated in March 2007 and June 2007.  These records, taken as a whole, provide evidence of possible post-service intercurrent causes for the Veteran's current right knee disorder under 38 C.F.R. § 3.303(b). 

Thus, the Board finds that post-service medical records, as a whole, provide very negative evidence against the Veteran's right knee disorder claim as they reveal a right knee disorder that began years after service with no connection to service, and with possible post-service intercurrent causes for his current right knee disorder. 

The Board emphasizes that, while the Veteran is competent to state that he has experienced right knee problems over time, he is not competent to render an opinion as to the medical etiology of his current right knee disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for a right knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


